Citation Nr: 1455380	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses associated with the Veteran's treatment at Saint Alphonsus Regional Medical Center (Saint Alphonsus) in Boise, Idaho, from May 26, 2012, through June 3, 2012.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 2006 to May 2011.  The appellant in this case is Saint Alphonsus, which has not received payment for the services it provided the Veteran on the dates in question.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Boise, Idaho.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

2.  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable.

3.  The claim for payment or reimbursement is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.

4.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.

5.  The Veteran is financially liable to the provider of emergency treatment for that treatment.

6.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses associated with the Veteran's treatment at Saint Alphonsus Regional Medical Center from May 26, 2012, through June 3, 2012, are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As this decision grants the benefit sought, no further discussion of the VCAA is necessary.

II.  Unreimbursed Medical Expenses

The appellant has claimed entitlement to payment of, or reimbursement for, unauthorized private medical expenses associated with the Veteran's treatment at Saint Alphonsus Regional Medical Center in Boise, Idaho, from May 26, 2012, through June 3, 2012.  

The record reflects that the Veteran is service connected for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse with sleep impairment, and for tinnitus.

The basic facts are not in dispute.  On May 12, 2011, the Veteran suffered extensive injuries as a result of a motorcycle accident.  He was admitted to Saint Alphonsus for emergency treatment, which included treatment for a traumatic brain injury (TBI).  According to a May 27 physical therapy initial evaluation, the Veteran was found to have a traumatic brain injury with subdural hematoma; staph aureus haemophilus influenza; acute alcohol withdrawal; acute hypoxic respiratory failure, resolved; left first rib fracture; right temporal bone fracture with right hemotympanum; right orbital fracture; right clavicle fracture; right knee superficial abrasions; double vision; decreased mobility; decreased activities of daily living skills; cognitive impairment; and nutritional risk.    

On May 26, the Veteran was transferred from the Saint Alphonsus Intensive Care Unit (ICU) to the Saint Alphonsus Rehabilitation Unit.  The Veteran remained in the Rehabilitation Unit from May 26, 2011, through June 3, 2011, at which time he was discharged home.  

The claims file contains a May 16, 2011, Transfer Coordinator's Note from the VAMC with multiple addenda.  The May 16 record notes that the Veteran is in-patient at Saint Alphonsus's ICU after having had a motorcycle accident with severe head injury.  It was noted that he was not stable for transfer.  A May 16 addendum noted that the Veteran is nonservice-connected and has no recorded insurance.

A May 23 addendum notes the Veteran is still at Saint Alphonsus's ICU on a ventilator and is not stable for transfer.  The registered nurse who authored this note noted that "I have requested pt be loaded into Seattle's system so when he is stable he can be transferred to Puget Sound SCI program."  

A May 24 addendum notes the Veteran "has been extubated but still has trach."  It was noted he is going to be discharged out of the ICU today and that he can write his name and nod appropriately.  It was noted that "I spoke with Puget Sound TBI rehab coordinator ... about transfer.  She requests updated notes to be sent to her and she will review to see if pt will be appropriate for admission."  

A May 27 addendum notes that "Puget Sound TBI program coordinator ... indicates this pt is too severe for their program and she recommends Palo Alto.  Pt is from IL and his parents live in Marion IL."  It was further noted that "I spoke with ... TBI program coordinators about transfer.  They have lower acute level for TBI and recommend transfer to St Louis VA.  I will try and contact Jennifer and Erin with the St Louis VA TBI program to try to facilitate transfer there next week."  

A June 2 addendum notes that the Veteran "has made significant recover[y] at [Saint Alphonsus] and is going to be DC'd from Rehab on 6/3."  It was noted that the Veteran "will need continued outpt cognitive brain injury rehab and will need Coumadin and Protime clinic."  It was noted he had been scheduled for an appointment with his primary care physician for June 9, and that he will need to come to the emergency department tomorrow to get his prescriptions, Protime, and rehabilitation arranged."  

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In this case, the Veteran has not claimed, and the record does not show, that his care at Saint Alphonsus was authorized in advance.  Therefore, payment for the private medical treatment received from May 26, 2012, through June 3, 2012, is not warranted for the expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 based on prior authorization.

In order to obtain reimbursement for non-VA emergency services furnished to a veteran for non-service-connected conditions, all of the criteria in 38 U.S.C. § 1725 and its implementing regulations, C.F.R. §§ 17.100-17.1008, must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and (i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2014).

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

Effective from February 1, 2010, Congress has significantly amended 38 U.S.C.A. § 1725.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See 38 C.F.R. § 17.1005(e) and (f).

In June 2011, Saint Alphonsus filed a claim on the Veteran's behalf for payment of the expenses that were incurred from treatment at the Saint Alphonsus ICU from May 12 through May 26.  The VAMC granted this claim.  

Later in June 2011, Saint Alphonsus filed a claim on the Veteran's behalf for payment of the expenses that were incurred from treatment at the Saint Alphonsus Rehabilitation Unit from May 26 through June 3.  A July 2011 administrative decision denied this claim, noting that "the criteria allowing VA payment for Non-VA care under 38 USC 1725 does not allow for inpatient rehabilitation beyond the point of stability."  As elaborated upon in the July 2012 statement of the case, the VAMC determined that "[r]ehabilitation does not meet the layperson definition of emergent care as outlined in 38 U.S.C. § 1725."  

Given that the claim for reimbursement or payment of services provided from May 12 through 26 by the ICU was approved, the Board need not re-establish that criteria (e) through (h) have been satisfied.  

The Board finds that criterion (d) was satisfied in this case, as the evidence demonstrates that the Veteran's treatment in the Rehabilitation Unit was for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility.  A representative of the appellant, Saint Alphonsus Regional Medical Center, presents a competent and persuasive argument for why the services that were provided to the Veteran from May 26 through June 3 were emergent.  In the September 2012 substantive appeal, the Saint Alphonsus representative noted that the Veteran "needed extensive and comprehensive rehabilitation."  She noted that the Veteran "could not be released to independent living," noting that "[b]eing in comprehensive rehab allowed this patient to show improvement in neuro, cognitive status, take food by mouth & mobility."  She also noted that "[d]ue to hi[s] multiple comorbidities, placement in a Traumatic Brain Injury rehab facility was necessary to prevent deterioration in his condition."  Her statement also supports the Board's conclusion that the Veteran could not have been safely transferred to a VA or other Federal facility.  She noted that VA had been unable to place the Veteran had the VA facility in Seattle because "they were unable to take him due to his high level of acuity."  

The Board also finds that criterion (c) is met, as the VAMC communication records describe, in detail, the unsuccessful attempts to find a VA medical facility that could admit a patient with a TBI as severe as the Veteran's prior to his transfer from the Saint Alphonsus ICU.  The closest facilities that were proposed were located in Puget Sound (in Washington) and Palo Alto, California, which were hundreds of miles from the Veteran's location in Boise.  Attempts to transfer him to an appropriate facility in Saint Louis, Missouri, close to his parents' home, were unsuccessful.  Despite the best attempts by Saint Alphonsus and VA to transfer the Veteran to a VA facility, such transfer was not able to be completed by the time the Veteran was discharged home.  

Under criterion (b), the claim for payment or reimbursement for the initial evaluation and treatment must be for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  Because the Board has determined that the treatment at issue in this case was for a continuing medical emergency, rather than for the initial evaluation and treatment, the Board finds that criterion (b) is inapplicable in this case.

Finally, the Board finds that criterion (a) is satisfied in this case as well.  Under criterion (a), the emergency services must have been provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  The question at issue in this case is whether the Rehabilitation Unit may be properly classified as either a "hospital emergency department" or as "a similar facility held out as providing emergency care to the public."  The Board notes that criterion (a) does not require that a facility hold itself out as primarily or exclusively providing such emergency services.  Rather, it must merely hold itself out to the public as offering such services.  

To answer this question, the Board reviewed publicly-available information that is posted by Saint Alphonsus on the Internet.  Specifically, the Board reviewed http://www.saintalphonsus.org/inpatient-rehabilitation and  http://www.saintalphonsus.org/documents/boise/rehab_patient_manual.pdf, which provide information on Saint Alphonsus's Inpatient Rehabilitation services.  Its Inpatient Rehabilitation website boasts that it provides a "Continuum of Care," including "[l]ife flight/emergency transport," "[t]he region's only trauma center," "[c]ritical care unit," "[a]cute hospitalization/neuro-science unit, "[c]omprehensive integrated inpatient rehabilitation, "[c]omprehensive integrated outpatient rehabilitation (STARS)," and "[h]ome health services," that "allows us to manage your care from the point of injury or illness until you are discharged...."  

In this case, the nature of the Veteran's injuries required that he undergo continued emergent medical care.  For all intents and purposes, the emergency medical care in this case was begun in the Saint Alphonsus ICU and continued in the Saint Alphonsus Rehabilitation Unit.  The fact that the Veteran was transferred within the same facility (Saint Alphonsus) from the ICU to the Rehabilitation Unit does not negate the fact that the Veteran was still being provided with emergency rehabilitation services to prevent any advances made in his neurological and cognitive functioning during his ICU stay from deteriorating.  Their own published materials hold Saint Alphonsus out as providing emergency care to the public, and their Rehabilitation Unit is prominently held out as a resource that is included in such care.  In light of the above, resolving reasonable doubt in favor of the Veteran, the Board finds that Saint Alphonsus's Rehabilitation Unit holds itself out as providing emergency care to the public.  

In sum, the Board finds that criteria (a) through (h) of 38 C.F.R. § 17.1002 (2014) are satisfied in this case.  Therefore, entitlement to payment of, or reimbursement for, unauthorized private medical expenses associated with the Veteran's treatment at Saint Alphonsus Regional Medical Center from May 26, 2012, through June 3, 2012 is warranted.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses associated with the Veteran's treatment at Saint Alphonsus Regional Medical Center in Boise, Idaho, from May 26, 2012, through June 3, 2012 is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


